Citation Nr: 1229716	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran had active service from February 1952 to December 1955.  The Veteran died in May 2011.  In March 2012, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the Houston, Texas RO.  

This case was remanded for further development in December 2009 and April 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2011 during the pendency of this appeal. 

2.  The appellant filed her request for substitution within one year of his death. 

3.  At the time of the Veteran's death, a claim for entitlement to service connection for asbestosis was pending.

4.  The Veteran did not have asbestosis during his lifetime.




CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in July 2005 and August 2005.  Although the letters provided adequate notice with respect to the evidence necessary to establish a claim for service connection, they did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  The Veteran, however, was provided with such notice in December 2009.  

To the extent that the December 2009 VCAA notice came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the Supplemental Statement of the Case (SSOC) in February 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis). 

The Board also notes that although VCAA notice was provided to the Veteran prior to his death and not the appellant, the appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A (West 2002) and is therefore deemed to have received the notice issued to the Veteran.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Available service and post service records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations for his claim.  The examinations were adequate as they reflected a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

The Board notes that some of the Veteran's service treatment records have been deemed fire damaged.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the fire damaged records, the analysis below has been undertaken with this heightened duty in mind.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

LEGAL CRITERIA 

As noted, before his death in May 2011, the Veteran had a pending claim of entitlement to service connection for asbestosis.  The RO has determined that the appellant, under the amended law (38 U.S.C.A. § 5121A), may be substituted in his place for purposes of completing this claim.  The appellant continues the Veteran's previous contentions that he was exposed to asbestos while in service and that he developed asbestosis as a result.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board notes that the Veteran has not alleged that his disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records reveal that in 1952 the Veteran was seen for complaints of cough.  It was noted that he had a chest cold.  Chest examinations in September 1952 and June 1953 were negative.  Records in August 1953 and September 1953 note the Veteran again complained of coughing.  Chest cold was noted both times.  At separation in December 1955, the lungs and chest were normal.  

Chest x-ray in April 1996 noted an impression of mild emphysema.  X-ray in September 1998 noted chronic obstructive pulmonary disease (COPD).  There was a new ill-defined possible nodular density in the right upper lung overlying anterior fourth rib not previously seen.  Nodular density could not be ruled out. 

Chest x-ray in January 2000 revealed findings of COPD with no infiltrate and no hilar or mediastinal abnormality.  Chest x-ray in May 2002 showed similar findings. 

In October 2004, asbestosis by history was assessed.  It was noted that the Veteran was found to have asbestosis in a screening done outside the VA.  Physical examination showed occasional chest wheeze. 

VA outpatient treatment records of August 2005 and September 2006 note diagnoses of asbestosis.  Chest x-ray in February 2005 revealed no evidence of acute pulmonary disease.  Chest x-ray in April 2007 noted prominent bronchial markings in the peripheral area with interstitial pattern in both lung fields without infiltration. 

In the July 2008 VA examination, the Veteran reported he was diagnosed with asbestosis 12 years before.  He stated it was found on a chest x-ray done by an outside provider.  He related that he worked in ship metal for 43 years and retired in 1994.  Following a physical examination the examiner noted a diagnosis of asbestosis only by history.  The chest x-ray did not show evidence of asbestosis. The examiner noted that the problem associated with the diagnosis was asbestosis. 

The Veteran was afforded a VA compensation and pension examination in January 2010.  According to the examiner, the Veteran had breathing problems which were likely due to a combination of his smoking related COPD/emphysema and heart problems.  The examiner noted that asbestosis, if present should be present on repeated/follow up imaging and pulmonary function testing.  He opined that given the complete absence of any findings suggestive of asbestosis on repeated imaging and repeated pulmonary function tests and the known concerns regarding the validity of diagnosis of asbestosis associated with the group litigation cases, it is less likely as not that the Veteran actually has asbestosis.  

The examiner further opined that if one presumes that the Veteran has asbestosis, based on the short time in the Navy of less than three years versus the over 40 years the Veteran worked in an industrial setting with continued exposure to asbestos, based on the prolonged time of potential exposure in the civilian employment versus the few years in service, it is less likely as not that any asbestosis the Veteran may have would be related to his service.  One could consider, he stated, the possibility of a combined effect of exposure of service and civilian sources of asbestosis.  However, the degree of asbestosis (if considered present) attributable to service versus civilian sources cannot be determined without resort to mere speculation. 

In May 2010, the RO received statements dated in 2001 from Dr. Lucas and Dr. Harron.  In the April 2001 statement, Dr. Lucas opined that the Veteran had bilateral interstitial fibrotic changes consistent with asbestosis in a patient who has had an adequate exposure history and latent period.  In October 2001, Dr. Harron related that he examined the Veteran and reviewed a B reading of the chest x ray dated March 7, 2001.  Dr. Harron felt that it was within a reasonable degree of medical certainty that the Veteran had asbestosis.  He reached his conclusion after review of the Veteran's history of occupational exposure to asbestos, Dr. Lucas's B-reading of the Veteran's chest showing bilateral interstitial fibrosis, physical examination and pulmonary function test.  

In the June 2010 VA examination, a diagnosis of asbestosis was not confirmed.  The Veteran indicated that he was first diagnosed with asbestosis around the 1990s and his wife reported that the "diagnosis came from the lawyers."  His wife expressed that they were sent for testing including a chest x ray and it was determined that the Veteran had asbestosis.  According to the Veteran, he had shortness of breath at that time but he was not started on any medication.  He related that he was diagnosed with COPD and bronchitis after this time and has been treated with medication for COPD since around 2001.  The Veteran was noted to be a smoker of 63 years and continued to smoke.  

The examiner stated that there was no evidence in the C-file of a confirmed diagnosis of asbestosis made in the past by chest x ray, CAT scan or b-reader.  The examiner noted that chest X ray in 2007 showed interstitial markings but these were not demonstrated consistently on multiple chest x rays.  The findings she stated were nonspecific and could be consistent with the Veteran's known COPD.  To further delineate the diagnosis, a cat scan of the chest was ordered.

The Veteran died in May 2011.  His c-file was reviewed by Dr. V in February 2012.  Based on review of the Veteran's records, Dr. V agreed with the previous determination that there is no evidence of the Veteran having asbestosis.  He did not see a reason to change the prior determination or make an addendum based on the additional evidence received in May 2010.  According to Dr. V, included in the medical evidence received in May 2010 was a pulmonary function test performed in October 2001 which showed severe airflow obstruction and no evidence of restriction.  He stated that this pattern was not consistent with asbestosis and more consistent with a diagnosis of an obstructive lung disease like COPD.  

Based on the findings above, the Board finds against the claim.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. 
See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Here, the more probative evidence is against a finding that the Veteran had asbestosis at any time before his death.  In this regard, despite many chest x rays, evidence of asbestosis was not shown by credible examination.  The Board recognizes that chest x-ray in April 2007 noted prominent bronchial markings in the peripheral area with interstitial pattern in both lung fields.  However, the June 2010 VA examiner found that these were not demonstrated consistently on multiple chest X rays and the finding was nonspecific and could be consistent with the Veteran's known COPD.  Assuming that such anomalies were objectively present in 2007, the fact that they were not seen in chest x rays before or thereafter indicate that they were transient in nature and hence not indicative of asbestosis (as noted by examiners).  

The Board also recognizes that private examiner Dr. Lucas found that the Veteran had bilateral interstitial fibrotic changes consistent with asbestosis and that Dr. Harron felt that it was within a reasonable degree of medical certainty that the Veteran had asbestosis.  Dr. Harron cited to an October 2001 pulmonary function test.  The Board notes that the Veteran had numerous chest x rays before and after 2001 which failed to reveal objective evidence of asbestosis.  Furthermore, the April 2012 VA examiner expressed that the pulmonary function test performed in October 2001 which showed severe airflow obstruction and no evidence of restriction was not consistent with asbestosis and more consistent with a diagnosis of an obstructive lung disease like COPD.  The Board finds the VA examinations disclosing no objective evidence of asbestosis are more probative than the findings of Dr. Lucas and Dr. Harron.  The VA opinions/findings were based on a review of a pattern of x rays and objective evidence, are justified with a well reasoned conclusion and are consistent with the historical record.  The VA opinions/findings are more thorough and based on clinical evidence, and therefore are afforded greater probative weight.  In sum, the opinions of Lucas and Harron are remarkably inconsistenet with the other evidence of record and are not credible.

The Board has considered the Veteran's general averments regarding his claimed asbestosis.  The Veteran asserted that he had shortness of breath after service, we find that the Veteran was competent to report such.  He was also competent to report that he was told that he had asbestosis.  However, the probative value of his report, in this case, is no greater than the medical evidence underlying his report.  In regards to asbestosis, the Board has given all appropriate weight to the reports of Dr. Harron and Dr. Lucas.  However, in view of the prior and subsequent normal x ray films and the opinion that severe airflow obstruction and no evidence of restriction was not consistent with asbestosis and more consistent with a diagnosis of an obstructive lung disease like COPD, we conclude that the opinions of Dr. Harron, Dr. Lucas and that of the Veteran are of little probative value.  

In sum, the preponderance of the evidence shows that the Veteran did not have asbestosis.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. 
§ 3.102 (2011).

To the extent that the record shows that the Veteran was diagnosed with mild emphysema and COPD, the Board notes that the service connection for emphysema and COPD was previously denied by the RO and is not on appeal.  


ORDER


Service connection for asbestosis is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


